Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 1,6-11,12-16,21,22,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al (2009/0143831) and Whitehurst et al (2004/0015204).
1. (Currently amended) A system for treating chronic inflammation in a subject, the system
comprising:
an implantable microstimulator configured to apply a stimulation dose to a vagus nerve,
wherein the stimulation dose provides a single supra-threshold pulse or a burst of
supra-threshold pulses wherein a pulse width of the single supra-threshold pulse or
each of the pulses of the burst of supra-threshold pulses is from [[100]]20 microsec to
[{1000]]2000 microsec; (see at least abstract and ¶23,61-64 of Huston.  Huston is silent as to the use of a microstimulator.  However, microstimulators are considered to be well known in the art of nerve stimulation; see at least the abstract of Whitehurst.  To make the stimulator of Huston micro sized would have been obvious since it would merely yield predictable results, such as more comfort for the patient)
a nerve cuff configured to enclose the implantable microstimulator and to secure it
around the vagus nerve; (Huston is silent as to a nerve cuff.  However, a nerve cuff that encloses a stimulator is shown in at least figures 3a,3b of Whitehurst.  To use a nerve cuff enclosed stimulator would have been obvious since it would enable the stimulator to be close to the nerve without the use of additional leads, etc.)
a controller adapted to set a dose regimen, wherein the[[-]] dose regimen comprises a
series of stimulation doses with each stimulation dose followed by an off period. (see at least figure 1 of Huston which shows a controller, and at least ¶17,61-66).


11. (Currently amended) A method of treating chronic inflammation in a patient, the method
comprising:
applying a series of stimulation doses from a microstimulator to a vagus nerve, wherein
the microstimulator is secured to the vagus nerve by a nerve cuff, with each
stimulation dose is followed by an off-time,
thereby reducing a level of inflammation in the patient, (see at least abstract and ¶23,61-64 of Huston.  Huston is silent as to the use of a microstimulator.  However, microstimulators are considered to be well known in the art of nerve stimulation; see at least the abstract of Whitehurst.  To make the stimulator of Huston micro sized would have been obvious since it would merely yield predictable results, such as more comfort for the patient.  Further, as mentioned supra, Whitehurst teaches a nerve cuff, see at least figures 3a,3b.  To use such cuff would merely yield predictable results.)

wherein each stimulation dose comprises only a single supra-threshold stimulus pulse or
a burst of supra-threshold pulses, wherein a pulse width of the single supra-threshold
pulse or each of the pulses of the burst of supra-threshold pulses is from [[100]]20
microsec to [[1000]]2000 microsec.  (see at least ¶23,61-64 of Huston)

26. (New) The method of claim 11, wherein the method is a method of treating an intestinal
disorder.  (see at least ¶21 of Huston which teaches various intestinal disorders)





Re claims 6-10,12-16,21,22 see office action of 1/8/21.




Claim 4,5,19,20,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al (2009/0143831) and Whitehurst et al (2004/0015204),and further in view of Libbus et al (2006/0135998).
4, (Currently amended) The system of claim 1, wherein the controller adjusts the off period
is adjustable based on the electrical activity of the vagus nerve. (see at least 961-66 of Huston. Libbus is used to more explicitly teach adjustment based on electrical activity of the vagus nerve; see at least ¶71,75.  To adjust the off period using the controller, and based on vagus nerve activity, would have been obvious and merely yield predictable results, such as better treatment for the patient. )

5. (Currently amended) The system of claim 1, wherein the off period is adjustable based on
(see at least ¶18 of Huston. Further, as mentioned Libbus teaches adjusting parameters based on electrical vagus activity; see at least ¶71,75. To adjust the off period using the controller, and based on vagus nerve activity, would have been obvious and merely yield predictable results, such as better treatment for the patient. The electrical activity of the vagus nerve will reflect the level of inflammation.)

19. (Currently amended) The method of claim 11, further comprising: measuring an indicator of a level of inflammation from the electrical activity on the vagus nerve; and adjusting the off-time based on the electrical activity on the vagus nerve. (see at least ¶18 of Huston. Further, Libbus is sued to more explicitly teach teach adjusting parameters based on electrical vagus activity; see at least ¶71,75. To adjust the off period using the controller, and based on vagus nerve activity, would have been obvious and merely yield predictable results, such as better treatment for the patient. The electrical activity of the vagus nerve will reflect the level of inflammation.)

20. (Currently amended) A method of inhibiting inflammation, the method comprising:
applying a series of stimulation doses from a microstimulator to a vagus nerve of the
patient, wherein the microstimulator is secured to the vagus nerve by a nerve cuff 
(see at least abstract and ¶23,61-64 of Huston.  Huston is silent as to the use of a microstimulator.  However, microstimulators are considered to be well known in the art of nerve stimulation; see at least the abstract of Whitehurst.  To make the stimulator of Huston micro sized would have been obvious since it would merely yield predictable results, such as more comfort for the patient.  Further, as mentioned supra, Whitehurst teaches a nerve cuff, see at least figures 3a,3b.  To use such cuff would merely yield predictable results.)

further wherein each stimulation dose providing only a single supra-threshold
stimulus pulse or a burst of supra-threshold pulses, wherein a pulse width of the
single supra-threshold pulse or each of the pulses of the burst of supra-threshold
pulses is from [[100]]20 microsec to [[1000]]2000 microsec;  (see at least ¶61-64 of Huston)
detecting electrical activity on the vagus nerve using a sensor of the microstimulator; and adjusting each stimulation dose or an off period between each stimulation dose based
on the electrical activity of the vagus nerve to maintain efFaHeast4heurs; and increasing inhibition of a level of inflammation in the patient. (Huston doesn’t explicitly teach such sensor. However, Libbus teaches sensing electrical activity of the vagus nerve, and using the sensed electrical activity to control or alter the electrical stimulation of the vagus nerve in a closed loop manner; see at least the abstract and ¶3,72,75. To use such sensor would have been obvious since it would provide the predictable result of allowing the device to determine if the stimulation is adequate or needs adjustment in a well-known and common manner. Further, as mentioned Libbus teaches adjusting parameters based on electrical vagus activity; see at least ¶72,75. To adjust the off period using the controller, and based on vagus nerve activity, would have been obvious and merely yield predictable results, such as better treatment for the patient. The electrical activity of the vagus nerve will reflect the level of
inflammation.)

27. (New) The method of claim 20, wherein the method is a method of treating an intestinal
disorder.  (see at least ¶21 of Huston which teaches various intestinal disorders)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al (2009/0143831) and Whitehurst et al (2004/0015204),and further in view of Mann (2001/0034542).
2. wherein the stimulation dose comprises a biphasic pulse (Huston doesn’t
explicitly teach biphasic pulses. However, it would have been obvious at the
time of filing to use such pulses since they are common in the art and would
merely yield predictable results; see at least ¶44 of Mann.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-16,19-22,26,27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,849,286 in view of Huston et al (2009/0143831) and Whitehurst et al (2004/0015204).
Claim 1 of the ‘286 patent is considered to teach all of the subject matter of application claims 1,6 except for the pulse width and nerve cuff microstimulator.  As mentioned supra, Huston teaches that it is well known to stimulate the vagus nerve to treat inflammation using pulse widths from 20 to 2000 microseconds, see at least ¶61-64.  Further, as mentioned supra, Whitehurst teaches a nerve cuff.  To use such would have been obvious since it would merely yield predictable results.  

Claims 1,2,4-16,19-22,26,27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,788,034 in view of Huston et al (2009/0143831) and Whitehurst et al (2004/0015204).
Claim 1 of the ‘034 patent is considered to teach all of the subject matter of application claim 1 except for the pulse width and nerve cuff microstimulator.  As mentioned supra, Huston teaches that it is well known to stimulate the vagus nerve to treat inflammation using pulse widths from 20 to 2000 microseconds, see at least ¶61-64.  Further, as mentioned supra, Whitehurst teaches a nerve cuff.  To use such would have been obvious since it would merely yield predictable results.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792